Citation Nr: 0704652	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  00-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied service connection for 
arthritis of the right knee and right hip.  

The Board remanded the case to the RO for further development 
in July 2003.  Development was completed and the case was 
returned to the Board for appellate review.

In a December 2005 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In September 2006, the CAVC granted a Joint 
Motion for Remand (Joint Motion).  In the September 2006 
Order, the CAVC vacated the Board's December 2005 decision 
and remanded the appeal back to the Board for compliance with 
instructions provided in the September 2006 Joint Motion.  
The case is once again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC remanded the present appeal to the Board in 
September 2006 for compliance with the instructions in the 
September 2006 Joint Motion.  The Joint Motion provides that 
remand is required based on the Board's failure to provide an 
adequate statement of reasons or basis for its determination 
that service connection for arthritis of the right knee and 
hip were not warranted.  The Joint Motion directs that on 
remand, the Board should obtain another VA medical opinion 
which reconciles the conflicting medical evidence of record 
and adequately addresses the issue of direct service 
connection, i.e., whether there is any nexus between the 
appellant's alleged fall in service and his current right 
knee and hip disabilities.  The parties noted that the VARO 
apparently accepted the credibility of the veteran's 
statements regarding his inservice fall and right ankle 
injury as service connection has been granted for that 
disability.  The Board notes that the RO apparently accepted 
that the veteran did sustain a right ankle injury in service 
as he was seen in February 1971 with a two day history of 
swelling and tenderness of the right ankle and the RO noted 
that an April 2005 VA examiner had provided a medical opinion 
that found the veteran's right ankle degenerative changes at 
least as likely as not related to the veteran's military 
service.  See May 2005 Rating Decision.  On remand, the 
appellant is entitled to submit additional evidence and 
argument and VA is obligated to conduct a critical 
examination of the justification in the decision.  The Joint 
Motion further provides that in any subsequent decision, the 
Board must set forth adequate reasons or bases for its 
findings and conclusions on all material issues of fact and 
law presented on record.  

The Board finds that a remand is necessary to comply with the 
instructions of the Joint Motion, prior to reconsideration of 
the appeal by the Board.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  In the 
present appeal, a VA medical opinion is necessary to 
reconcile the conflicting medical evidence of record and 
determine if any current right knee and hip disabilities are 
related to a claimed inservice fall, taking into 
consideration all the medical evidence of record.    

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should refer the case for a 
comprehensive VA medical opinion, in the 
appropriate specialty, to determine if 
any current right knee and hip 
disabilities are related to a claimed 
inservice fall and to reconcile the 
conflicting medical evidence of record.  
The claims folder should be made 
available to the examiner for review 
prior to examination.  The examiner 
should review the entire claims file, to 
include service medical records and VA 
and private treatment records and 
opinions.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed right knee 
and right hip disabilities were incurred 
in service including as a result of a 
claimed fall.  The examiner should 
provide a rationale for his or her 
opinion with references to the evidence 
of record and he or she should 
specifically comment on the medical 
opinions of record including those 
provided by VA examiners in July 2001 and 
April 2005, and private physicians, 
G.B.D, M.D. in October 2002 and S.D.J., 
M.D. in July 2005.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
